Order entered August 11, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00673-CV

 HUNTER-KELSEY OF TEXAS, LLC AND STRONGHILL TEXAS, LLC,
                       Appellants

                                        V.

                   BAPA BROOKLYN 2004, LLC, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-20-03081-E

                                     ORDER

      Before the Court is appellants’ August 7, 2020 agreed motion to extend time

to file their opening brief. We GRANT the motion and ORDER appellants’

opening brief be filed no later than August 24, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE